SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 November 23, 2012 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A At the Special General Meeting of the shareholders of R.V.B. Holdings Ltd. (the “Company”), held on November 21, 2012, the Company’s shareholders approved and ratified an amendment of the terms of the liability insurance policy of the Company’s directors and officers. For more information on the proposal voted at the Special General Meeting, see the Company’s proxy statement dated October 9, 2012 and furnished to the United States Securities and Exchange Commission on Form 6-K on October 9, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/Chief Financial Officer Name: Ofer Naveh Title: Chief Financial Officer Date: November 23, 2012
